IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,812


EX PARTE RUBEN NAVA CORTEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



 Per Curiam.


O P I N I O N



 	This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, V.A.C.C.P.  Applicant was convicted of possession of cocaine.  Punishment was assessed at
six years imprisonment.  No appeal was taken from this conviction.  
	Applicant contends that there is no evidence to support his conviction, and that he has newly
discovered evidence of his innocence.  The trial court has entered findings of fact and conclusion of law,
supported by the record, recommending that relief be granted.  Specifically, the trial court finds that
Applicant is actually innocent of this offense based upon newly discovered evidence in the form of a lab
report, and an affidavit from the prosecutor.  Further, the trial court finds that a jury would acquit
Applicant based upon this newly discovered evidence.  Applicant is entitled to relief.  See Ex parte
Tuley, 109 S.W.3rd 380 (Tex. Crim. App. 2002).
	Relief is granted.  The judgment in cause number 859653 in the 339th Judicial District Court of
Harris County is vacated, and the Applicant is remanded to the custody of the Sheriff of Harris County
to answer the charges as set out in the indictment. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Institutional
and Pardons and Paroles Divisions.
DELIVERED: October 22, 2003
DO NOT PUBLISH